DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 6/7/2022.
Claims 21-32 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 100394001 B1) (cited by Applicant) (machine translation attached) in view of Hayashi et al. (JP 2011-206101 A) (cited by Applicant) (machine translation attached).
Re claims 21 and 29, Cho discloses a washing machine (title) comprising: a communicator (ref. 120 interface unit) configured to perform communication with an external terminal (ref. 110 PC screen) through a network (¶ [0034]); and a processor (ref. 170 microcomputer) configured to control the communicator, wherein the external terminal is configured to, in response to a washing course being selected (¶ [0033]), display a washing option that is set for performing the washing course as a first value (¶ [0033]-[0034]), and the processor is configured to: 3Serial No.: 17/116,122 perform the washing course in a state of the first value of the washing option is changed to a second value by the external terminal (¶ [0035]-[0040], [0043]-[0051] may select the various washing course display a list screen of the desired washing course… reads corresponding washing program).  Re claim 1, a display (¶ [0025] PC screen; or see also display 150) and control the communicator to transmit operation information related to the washing course and the washing operation to the external terminal (¶ [0025] interface unit…washing course display);  Re claims 25-26 and 32, wherein the second value is received through an inputter of the washing machine or the external terminal (¶ [0024] key input unit for inputting a user’s request command; ¶ [0025] PC screen…is displayed for selecting [0033] user can select).
Cho does not disclose in response to the washing course being selected after the washing course with the changed second value is performed a predetermined number of times or more, control the communicator so that the washing option is displayed as the second value.  However, Hayashi discloses in response to the washing course being selected after the washing course with the changed second value (¶ [0024] set (change) the washing time and then number of times of the rinsing programmed) is performed a predetermined number of times or more, control the communicator so that the washing option is displayed as the second value (¶ [0027] last operation content of the previous time is stored; [0060] determine whether or not the changed operation content is the same as the previous setting content for each stroke and function, and the setting content determined to be the same setting multiple times is stored as “standard setting”); Re claims 22-24 and 30-31, wherein the processor/external terminal is configured to, in response to the washing course being selected after the performing of the washing course with the changed second value is completed a predetermined number of times or more/ is successively performed a predetermined number of times or more, control the display so that the washing option set for performing the washing course is displayed as the second value (¶ [0060] after “multiple times is stored as “standard setting”; then see Cho ¶ [0025], [0046] PC screen update or ¶ [0050] reads display screen changes.  It being obvious to display any setting changes across all screens, external or local.  Regarding “successively”, these limitation is met because it is written in conditional, i.e. if successive, the response is to display the second value.  Nonetheless, it would have been an obvious variant to one of ordinary skill in the art to extend “multiple time” to “successive multiple times” to save only consistent behavior); Re claims 27-28, wherein the processor is configured to control the display to indicate an expected operating time based on the second value; wherein the operation information includes a washing temperature, a number of rinsing times, and a dehydration level (¶ [0058] operation details such as washing time, number of times of rinsing, dehydration time, drying time, drying time, strength of water flow, etc.  Examiner number washing and drying temperature being standard washer/dryer settings and it being obvious to incorporate said value as a display and controllable value)
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the processor of Cho to further include displaying the second value after a predetermined number of times or more, as suggested by Hayashi, in order to increase usability and reliability and avoid re-setting settings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711